Citation Nr: 0910835	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
claimed as secondary to herbicide and other chemical exposure 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The hearing transcript reflects that the Veteran submitted 
additional evidence at the time of his hearing and expressly 
waived initial review by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304.

At his June 2007 hearing, the Veteran also withdrew his 
appeal as to claims of entitlement to service connection for 
gastroesophageal reflux disease (GERD), secondary to Dubin-
Johnson syndrome, and entitlement to an increased rating for 
Dubin-Johnson syndrome.  Regulations provide that an appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision by an appellant or by his or her 
authorized representative. 38 C.F.R. §§ 20.202, 20.204 
(2008).  Thus, as the withdrawals appear in the hearing 
transcript and have been reduced to writing, those claims 
have been properly withdrawn and are no longer before the 
Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's renal cell carcinoma had its onset in service or is 
etiologically related to any incident, disease, or exposure 
during the Veteran's active service.


CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in January 2005.  In this 
letter, the Veteran was advised of the evidence needed to 
substantiate the claim of entitlement to service connection 
for renal cell carcinoma.  This letter also advised the 
Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter also included 
information on how to establish service connection for a 
disability claimed to be related to exposure to Agent Orange.  
In a March 2006 letter, the Veteran was further advised as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.

With respect to the March 2006 notice letter, the Board notes 
that the Veteran's claim has not been readjudicated since the 
issuance of this letter.  In this regard, the U.S. Court of 
Appeals for the Federal Circuit has held that any error in a 
VCAA notice should be presumed prejudicial.  VA then bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Despite untimely notice provided to the Veteran on the 
disability rating and effective date elements of the claim, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board notes that the 
Veteran has been given the opportunity to participate in the 
adjudication of his claim, including testifying at a June 
2007 hearing and submitting additional evidence at that time.  
He was also provided the opportunity to submit further 
evidence or argument in response to a VHA opinion recently 
obtained by the Board.  Furthermore, as the Board concludes 
below that the preponderance of the evidence is against 
granting the appellant's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  Furthermore, the 
Board has obtained a medical opinion from the Veteran  Health 
Administration (VHA) concerning the etiology of the Veteran's 
renal cell carcinoma.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(a) (2008).  In short, the Board finds that VA 
has satisfied its duty to assist by obtaining evidence 
relevant to the Veteran's claim.  38 U.S.C.A. §§ 5103 and 
5103A.  

II.  Analysis

The Veteran has claimed entitlement to service connection for 
renal cell carcinoma, which he believes developed secondary 
to his exposure to jet fuel chemicals while he was in 
service.  The Veteran's military occupational specialty (MOS) 
reflects that he was an aircraft mechanic during service, and 
therefore his exposure to jet fuel chemicals is presumed.

While the Veteran's original claim also requested service 
connection secondary to in-service herbicide exposure and 
specifically noted that the Veteran worked on aircraft that 
flew in and out of Vietnam while in the United States Navy, 
his testimony at the June 2007 hearing indicates that he no 
longer wishes to pursue that theory of causation.  The Board 
has still considered this theory, however, because it is 
raised by the record.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a Veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  

The Veteran himself has stated he was never on shore in 
Vietnam.  Furthermore, even if the Veteran is presumed to 
have been exposed to Agent Orange as a consequence of being 
around planes that travelled to and from Vietnam, there is no 
competent evidence of record to support a claim of 
entitlement to service connection for renal cell carcinoma 
based on Agent Orange exposure.  

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  Renal cell carcinoma is not one of the disabilities 
for which presumptive service connection is available based 
on in-service herbicide exposure.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Furthermore, there is no competent 
medical evidence of record linking the Veteran's renal cell 
carcinoma to any in-service exposure to Agent Orange.   In 
addition, a layperson is generally not capable of opining on 
matters requiring medical knowledge, and the once asserted 
relationship between the claimed basal cell carcinoma and his 
herbicide exposure is not a matter to which the Veteran is 
qualified to render an opinion.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Turning to the issue of entitlement to service connection for 
renal cell carcinoma on a direct basis, the Board notes that 
the Veteran does not contend, and the service treatment 
records do not reflect, that he had renal cell carcinoma 
while he was in service.  Instead, the Veteran specifically 
contends that his renal cell carcinoma developed as a result 
of his exposure to chemicals such as benzene and toluene 
during service.  

According to a September 2005 letter from the Veteran's VA 
oncologist, the Veteran was exposed to jet fuel while in the 
military working as an aircraft mechanic during the Vietnam 
War.  This doctor found that "[t]his exposure, more likely 
than not, is implicated in his development of renal cancer."

The Board obtained a VHA opinion in August 2008.  This 
opinion was from a VA hematologist/oncologist who reviewed 
the Veteran's claims file and concluded that it was not 
likely that the Veteran's renal cell carcinoma developed 
during his military service.  He also stated it was not 
likely that the Veteran's renal cell carcinoma was related to 
jet fuel or other chemical exposure during service.  The 
doctor noted that there was no specific medical or scientific 
data that directly related exposure to jet fuel or similar 
chemicals to the development of renal cell carcinoma.  

Furthermore, while the August 2008 VHA opinion refers to the 
information presented in the September 2005 opinion as "a 
valid professional medical opinion," it concludes that 
"because of the paucity of data to support the opinion, [it] 
represents an 'educated guess', not medical/scientific 
certainty."  The August 2008 opinion noted that the section 
on the etiology of renal carcinoma in the most recent edition 
of Cancer: Principles and Practice of Oncology, by DeVita, et 
al (Eighth Edition, 2008), which it referred to as "the 
standard textbook of Medical Oncology," "does not identify 
a specific and conclusive relationship between exposure to 
petroleum products and the development of renal carcinoma."  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri, supra. 

In the case at hand, both opinions were provided by 
oncologists who possess the necessary education, training, 
and expertise to provide the requested opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While only the 
Veteran's VA physician personally examined the Veteran, 
neither oncologist relies on or even cites findings made on 
physical examination to justify his opinion with respect to 
the likelihood that the Veteran's in-service exposure to jet 
fumes had a causal connection to his renal cell carcinoma.  
Because the issue in this case is one of medical or 
scientific plausibility or probability, rather than a matter 
of identifying or interpreting symptoms that appear on 
physical examination, the Board does not consider the 
probative value of the opinion of the VHA letter's author to 
be diminished for not having personally examined the Veteran.  
For the same reason, the Board does not grant additional 
probative value to the September 2005 opinion just because it 
was written by an individual who has examined the Veteran in 
the past.

However, the Board does find that the probative value of the 
September 2005 VA examination report is significantly reduced 
by its failure to explain the rationale for its conclusion 
that the Veteran's in-service exposure to jet engine fuel 
"more likely than not, is implicated in his development of 
renal cancer."  Because the determinative matter in this 
claim involves the question of whether jet fuel chemicals can 
cause renal cell carcinoma, an opinion that does not explain 
the relevant medical principles to justify concluding that 
jet fuels can, and more likely that not did, cause the 
Veteran's renal cell carcinoma is of less probative value 
than one that provides a rationale for concluding the 
contrary.

The author of the August 2008 VHA letter not only states that 
"There is no specific Medical and Scientific data that 
directly relates to exposure to jet fuel or similar chemicals 
to the development of [renal cell carcinoma];" he also 
supports his own finding of no specific relationship by 
citing to what he considers persuasive medical literature 
that does not identify a specific and conclusive relationship 
between exposure to petroleum products and the development of 
renal carcinoma.

As noted above, the August 2008 opinion characterized the 
September 2005 opinion as "a valid professional medical 
opinion" but concluded that the paucity of data to support 
the opinion renders it an "educated guess" rather than 
medical or scientific certainty.  Given this 
characterization, the Board recognizes that the 2005 opinion 
is arguably more than merely speculative.  Nevertheless, as 
explained above, given the complete lack of any rationale 
provided in the opinion, the Board finds the August 2008 
opinion to be more persuasive.  

The Board has also reviewed the medical research that was 
submitted by the Veteran discussing the dangers caused by 
exposure to benzene.  With respect to this information, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  In this instance, however, the Board finds the 
treatise evidence regarding the toxic effects of benzene to 
be too general to be of any probative value, as that evidence 
makes no specific reference to a possible link between 
benzene exposure and renal cell carcinoma.  The Board 
therefore concludes that this information does not support 
the Veteran's service connection claim.

The Board is aware that the Veteran sincerely believes that 
his renal cell carcinoma is a result of his exposure to jet 
fuel chemicals during service.  However, as a lay person he 
lacks the requisite medical knowledge and education necessary 
to render a probative opinion regarding causality of medical 
disability.  See Jandreau, Espiritu, supra.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for renal cell carcinoma.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma, 
claimed as secondary to chemical exposure during service, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


